United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                 ___________

                                   No. 99-3348
                                   ___________


Mary Buettner,                         *
                                       *
            Plaintiff-Appellant,       *
                                       * Appeal from the United States
            v.                         * District Court for the Eastern
                                       * District of Missouri
Arch Coal Sales Co., Inc. and          *
Arch Coal, Inc.,                       *
                                       *
            Defendants-Appellees.      *
                                       *
                                  ___________

                            Submitted: April 10, 2000
                                Filed: June 26, 2000
                                 ___________

Before BOWMAN and HANSEN, Circuit Judges, and
      CARMAN*, Chief Judge, U.S. Court of International Trade.
                              ___________

CARMAN, Chief Judge.

      Appellant, Mary Buettner (Buettner), appeals from the order of the United States


      *
         The Honorable Gregory W. Carman, Chief Judge of the United States Court
of International Trade, sitting by designation.
District Court for the Eastern District of Missouri (Jackson, J.) dated July 21, 1999,
granting summary judgment in favor of appellees, Arch Coal Sales Co., Inc. and Arch
Coal, Inc., and denying Buettner's retaliation and wage discrimination claims under
Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-2000e-17, and the
Missouri Human Rights Act (MHRA), MO. REV. STAT. §§ 213.010-.095. We affirm.

                                I. BACKGROUND1

        Appellant, Mary Buettner, an attorney, was hired in March 1993 by appellee,
Arch Coal, Inc. (AC)2, to work in the newly created position of Vice President,
Secretary, and General Counsel for co-appellee, Arch Coal Sales, Inc. (ACS), a
wholly-owned subsidiary of Arch Coal, Inc. (collectively Arch Coal). Steven Carter,
AC’s Executive Vice President, and Jeffrey Quinn (Quinn), AC’s General Counsel,
interviewed and hired Buettner because they determined there was sufficient legal work
to justify assigning a full time attorney to ACS. Patrick Panzarino (Panzarino), ACS’s
President, disagreed. Quinn testified he believed ACS was “disorganized” and that he
“forced” Panzarino to accept Buettner’s employment at ACS. By virtue of her
position, Buettner was required to report directly to Panzarino. The record
demonstrates Panzarino and Buettner had a contentious working relationship.


      1
         Apparently prior to the district court’s order granting summary judgment in
favor of the appellees, Arch Coal Sales Co., Inc. (ACS) and Arch Coal, Inc. (AC)
(collectively Arch Coal), appellant, Mary Buettner (Buettner), amended her complaint
to remove allegations that she and other women in defendant’s employ were subject to
a hostile work environment. See Buettner v. Arch Coal Sales Co., et al., No.
4:97CV1926, at 2 n.2 (E.D. Mo. July 21, 1999). As that allegation is moot and not
raised before this Court, we focus our description of the factual background on facts
pertinent to Buettner’s retaliation and wage discrimination claims only.
      2
        During appellant’s employment, Arch Coal, Inc. was known as Arch Mineral
Corporation. For the purposes of this opinion, the Court will refer to the parent
corporation as Arch Coal, Inc.

                                         -2-
      The first serious dispute between Panzarino and Buettner occurred in October
1994 regarding the secretary Panzarino assigned to Buettner. According to Buettner,
Panzarino was very angry about her objection to the secretary assignment and told
Buettner her services were no longer required at ACS. Buettner testified three different
employees told her that Panzarino instructed them not to send work to her after this
incident. Panzarino testified that he never purposefully deprived Buettner of work.
Buettner testified her work load gradually decreased after October 1994.

      In December 1994, Buettner e-mailed Quinn that Panzarino had cut off contact
with her and that his staff was writing its own legal correspondence. Buettner told
Quinn she was determined not to let Panzarino force her out of her job. Quinn
completed Buettner’s annual evaluation which Panzarino had refused to complete in
March 1994.

         On March 17, 1995, Buettner e-mailed Quinn and asked him whether Panzarino
was scheduled to conduct her annual review. She asked how fair a review would be
from “a man who has barely spoken to [her] in the past five months and who has said
that he doesn’t want [her] [at Arch Coal Sales] anymore and that he doesn’t think he
wants [her] doing [Arch Coal Sales] work anymore.” Also, Buettner stated her concern
that if Panzarino did her reviews from then on, “who [would] make sure [she didn’t]
. . . fall so far behind the male attorneys in salary that the only way to catch up [would
be] to leave?”

        Buettner asserted that sometime during the summer of 1995, a co-worker,
Jennifer Russell, resigned in frustration at being passed over for promotion. Buettner
testified she told Quinn that Panzarino said to Russell it was “just as well that she was
leaving, because women and minorities don’t belong in the coal business.” Quinn said
he would investigate. Quinn reported to Buettner that he spoke with Panzarino and that
Panzarino actually said that women and minorities “can’t succeed” in the coal industry.
Buettner told Quinn she found that remark even more offensive.

                                           -3-
      In June 1995, Buettner wrote Panzarino a memo stating that an increasing
number of ACS agreements were being signed without her review and that employees
were seeking legal advice from AC. She requested they stop doing so.

      On or about June 15, 1995, Buettner and Panzarino disagreed about whether
Buettner was to attend a meeting with a client. Panzarino stated in a memo drafted by
him on June 19, 1995, Buettner was not invited to the meeting as the client only
requested Panzarino and John Eaves attend the meeting. According to the June 19,
1995, memo, Buettner contacted the client’s attorney and arranged to join the meeting
without informing Panzarino.

        Panzarino’s memo also states that after a meeting called by Buettner, she
requested an opportunity to discuss with Panzarino her role at ACS. Buettner and
Panzarino agreed that they would ask Quinn and Carter to clarify Buettner’s role. On
June 15, 1995, Buettner e-mailed Quinn and requested that he, Carter, Panzarino, and
she meet to resolve the differences between Buettner and Panzarino. In her e-mail,
Buettner insinuated that Panzarino had told her that she was “too aggressive.”

       Joe Stearman, a member of the Arch Coal Sales staff, testified that he and
Buettner had discussed the corporate reorganization that was underway in 1995.
Stearman testified that in June 19953, Buettner told him that Panzarino was unhappy
with him and might remove him from his job. Stearman confronted Panzarino.
Panzarino was furious with Buettner and viewed her discussion with Stearman as a
violation of a confidence. Buettner testified that Panzarino told her to pack her things
and leave the building.4 Buettner denied in her deposition that a specific event


        3
            It appears from the record that this incident occurred on or about June 16,
1995.
        4
            These facts describe the alleged June 16, 1995, “firing.”

                                            -4-
provoked Panzarino’s action and asserts she never disclosed confidential information
communicated to her by Panzarino. There is some dispute whether Panzarino fired
Buettner, but all parties appear to agree that later in the day, Buettner spoke with Steve
Leer, the President and Chief Executive Officer (CEO) of AC, who reassured her she
was not fired. Buettner did not leave her employment and did not lose any pay or other
benefits as a result of the action.

       On June 22, 1995, Buettner met with Jane Fox, the Director of Personnel
Services, and Mike McKown, the Vice President of Human Resources. The director
wrote in a memorandum on that same date that she believed the problem to be
“communication related compounded by personality conflicts.” The director also
attested in an affidavit that at the meeting Buettner “stated that there were no issues of
sexual harassment.” According to Buettner, when the director asked her whether
Panzarino “ha[d] a problem with women,” she responded affirmatively. Fox and
McKown testified, and Buettner does not appear to contest, that they did not
communicate the content of the meeting to Quinn.

       In late 1994 or early 1995, AC’s President decided to embark on a re-
engineering of the corporation as Arch Coal’s performance did not meet expectations
in 1994 and hired a consulting firm, Arthur Andersen & Co., LLP (Andersen), to do the
job. Ultimately, there was a reduction in force by 17.7% of the workforce at AC and
its subsidiaries, including Panzarino and Buettner.

       During the re-engineering, Quinn requested that someone with expertise in
evaluating legal functions separately conduct the review for the legal department. In
March 1995, the company retained Cindy Munger of Altman Weil Pensa to review the
legal department.5 Munger and Quinn worked together closely, and the record contains


      5
       At some point during the re-engineering of Arch Coal, Cindy Munger left
Altman Weil Pensa to work as a legal consultant for Arthur Andersen & Co., LLP

                                           -5-
many documents prepared at different stages of the review process. Quinn’s primary
objective was to reduce costs. Thus, Quinn wanted to determine whether some of the
legal work could be assigned to paralegals and less experienced attorneys.

        In March 1995, Arch Coal had three attorneys responsible for commercial
contract legal work: Buettner in coal sales agreements and transportation; Wayne
Bussell (Bussell) in general commercial contracts; and Anne O’Donnell (O’Donnell)
in real estate contracts. Bussell was hired in 1988, and O’Donnell, like Buettner, was
hired in 1993. In September 1995, Bussell earned $100,980.00 plus a bonus; Buettner
earned $78,224.00 plus a bonus; and O’Donnell earned $56,210.00 and was not
eligible for a bonus.

       Quinn decided to remove two of the three commercial attorneys. He selected
Bussell and Buettner. O’Donnell assumed the work of Buettner and Bussell in addition
to her own. Quinn testified in deciding whether to retain Buettner or O’Donnell, he
considered the consolidated position to be “more junior” to Buettner’s current position.
The record reflects in January 1996 after O’Donnell assumed her additional work, her
salary increased to $64,000—still less than Buettner’s salary at the time of her
discharge, $78,224. Quinn also testified that while Bussell was offered a nonlegal
position elsewhere in the company, Buettner had told Quinn she was not interested in
work other than coal sales. Buettner asserts she told Quinn her top priority was to be
employed. Buettner was laid off in September 1995.




(Andersen). See Appendix at 173. Arch Coal continued to employ Munger as a legal
consultant with Andersen. See id.

                                          -6-
       Buettner also claims she was discriminatorily paid less than a similarly situated
male attorney, Bob Jones. Buettner testified that around the time she was hired, Quinn
told her she would be receiving less money than Bob Jones, another 1987 law school
graduate. Buettner testified Quinn told her that he would “catch [her] up” to Bob
Jones. Quinn testified he told Buettner he would expect over time the gap between
Buettner and Jones would decrease as Buettner’s performance was proven and her
responsibilities increased.

        Unlike Buettner, Jones had a degree in mining engineering and worked as a
mining engineer for five years before going to law school. Jones was hired to work at
Arch Coal on or around August 1, 1991. When Buettner was hired, Jones was the
company’s chief labor attorney and handled employment law and safety matters. Jones
also supervised another attorney. At some point, Jones had primary responsibility for
litigation in the company.

                           II. STANDARD OF REVIEW

       We review a grant of summary judgment de novo. See Bailey v. U.S.P.S., 208
F.3d 652, 654 (8th Cir. 2000). The question before the district court, and this court on
appeal, is whether the record, when viewed in the light most favorable to the non-
moving party, shows there is no genuine issue as to any material fact, and the moving
party is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(c); see, e.g.,
Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986); Anderson v. Liberty Lobby,
Inc., 477 U.S. 242, 247 (1986). Where the unresolved issues are primarily legal rather
than factual, summary judgment is particularly appropriate. See, e.g., Crain v. Board
of Police Comm’rs, 920 F.2d 1402, 1405-06 (8th Cir. 1990).




                                          -7-
                                  III. DISCUSSION

A.    Retaliation

       Buettner claims Arch Coal unlawfully retaliated against her by “firing” her on
 June 16, 1995, and by terminating her in September 1995 for expressing a belief that
 her employer had engaged in discriminatory acts. Title VII of the Civil Rights Act
 of 1964, 42 U.S.C. § 2000e-3, makes it unlawful for an employer to discriminate
 against an employee, for among other things, “because [s]he has opposed any
 practice made an unlawful employment practice by this subchapter.” In the absence
 of direct evidence of discrimination, the burden-shifting analysis of McDonnell
 Douglas Corp. v. Green, 411 U.S. 792 (1973), applies to claims of retaliation. See
 Womack v. Munson, 619 F.2d 1292, 1296 (8th Cir. 1980); see also Cobb v. Anheuser
 Busch, Inc., 793 F. Supp. 1457, 1489 (E.D. Mo. 1990). Under the burden-shifting
 analysis, the plaintiff must first establish a prima facie case of retaliatory
 discrimination. See McDonnell Douglas, 411 U.S. at 802. To establish a prima facie
 case of retaliatory discrimination, a plaintiff must show: (1) she engaged in activity
 protected by Title VII; (2) an adverse employment action occurred; and (3) a causal
 connection existed between participation in the protected activity and the adverse
 employment action. See Kiel v. Select Artificials, Inc., 169 F.3d 1131, 1136 (8th Cir.
 1999) (en banc), cert. denied, 120 S. Ct. 59 (1999). The same standards apply to
 MHRA retaliation claims. See Cross v. Cleaver, 142 F.3d 1059, 1076 (8th Cir.
 1998).6


      6
          Neither Buettner nor Arch Coal alleges the applicable law in this case should
be the law of a “reduction in force” cause of action. See, e.g., Herrero v. St. Louis
Univ. Hosp., 109 F.3d 481, 483-84 (8th Cir. 1997). Rather, Buettner’s sole argument
regarding her termination is that she was terminated because she expressed her belief
that her employer had engaged in discriminatory acts. Buettner does not claim that she
was terminated because of her age, race, or ethnic origin, as required for a “reduction
in force” cause of action. See id. Therefore, this Court will not apply a “reduction in

                                          -8-
       Once the plaintiff establishes a prima facie case of retaliation, the burden shifts
 to the employer to produce some legitimate, non-discriminatory reason for the
 adverse action. See Womack, 619 F.2d at 1296. If the employer satisfies this burden,
 the plaintiff must prove the proffered reason is a pretext for retaliation. See id.
 Ultimately, the plaintiff must establish the employer’s adverse action was based on
 intentional discrimination. See Ryther v. KARE 11, 108 F.3d 832, 837-38 (8th Cir.
 1997) (en banc) (applying the McDonnell Douglas burden shifting analysis in an age
 discrimination case).

       A finding of unlawful retaliation, however, is not conditioned on the merits of
 the underlying discrimination complaint. See generally Davis v. State Univ. of New
 York, 802 F.2d 638, 642 (2d Cir. 1986). Title VII’s prohibition against retaliatory
 discrimination protects activities ranging from filing a complaint to expressing a belief
 that the employer has engaged in discriminatory practices. See, e.g., Wentz v.
 Maryland Casualty Co., 869 F.2d 1153, 1154-55 (8th Cir. 1989) (applying the
 approach taken under Title VII to claim of retaliatory discharge under the Age
 Discrimination in Employment Act). A plaintiff need not establish the conduct which
 she opposed was in fact discriminatory but rather must demonstrate a good faith,
 reasonable belief that the underlying challenged conduct violated the law. See id. at
 1155.

       Regarding the first prong in her prima facie case for retaliation, protected
 activity, sufficient evidence appears to exist on which a jury could reasonably believe
 Buettner engaged in protected activity. While it is unclear whether any of the
 statements on which Buettner relies to prove she engaged in protected activity




force” analysis in this case.

                                           -9-
 actually would constitute evidence of discrimination7, Buettner must only demonstrate
 a good faith, reasonable belief that the underlying challenged action violated the law.
 See id. In viewing the record in the light most favorable to the non-moving party, we
 believe a jury could find Buettner had a good faith, reasonable belief that at least one
 of the statements she relayed to Quinn violated the law. Specifically, Buettner stated
 in her deposition of July 24, 1998, that she thought it was “very discriminatory [for
 Panzarino] to say that women and minorities don’t belong in the coal business.”
 Appendix at 445. Without determining whether Panzarino’s comment would be
 sufficient to prove discrimination, we believe Buettner could demonstrate a good
 faith, reasonable belief that the challenged conduct violated the law.

       Regarding the second prong, adverse employment action, we agree with the
 district court that Buettner failed to show any materially adverse employment action
 with regard to the June 16, 1995, “firing.” Employment actions which do not result
 in changes in pay, benefits, seniority, or responsibility are insufficient to sustain a
 retaliation claim. See, e.g., Flannery v. Trans World Airlines, Inc., 160 F.3d 425,
 428 (8th Cir. 1998).8 Here, Buettner does not offer any evidence that the

      7
         Buettner cites the following facts to support her argument that she engaged in
protected activity: (1) on March 17, 1995, Buettner wrote to Jeffrey Quinn (Quinn)
regarding her concern that Panzarino would not conduct a fair evaluation of her and that
she might fall behind male employees in salary; (2) on June 15, 1995, Buettner e-mailed
Quinn implying Patrick Panzarino (Panzarino) called her “too aggressive”; (3) Buettner
complained to Quinn that Panzarino made a discriminatory comment to co-worker,
Jennifer Russell; and (4) Buettner told Jane Fox, Director of Personnel Services, and
Mike McKown, Vice President of Human Resources, on June 22, 1995, that Panzarino
had a “problem with women.”
      8
        Citing Keeney v. Hereford Concrete Products, Inc., 911 S.W.2d 622 (Mo.
1995) (en banc), Buettner argues the Missouri courts define retaliation under the
Missouri Human Rights Act (MHRA) more broadly than under Title VII of the Civil
Rights Act of 1964, 42 U.S.C. §§ 2000e-2000e-17, and, therefore, at minimum, under
the MHRA, Panzarino’s attempt to fire Buettner in June 1995 constitutes a retaliatory

                                          -10-
 confrontation with Panzarino resulted in any materially significant disadvantage to
 Buettner. Indeed, she retained her job with ACS. Thus, Buettner’s claim of
 retaliation with respect to the June 16, 1995, confrontation does not survive summary
 judgment. Buettner’s termination in September 1995, however, unquestionably
 constitutes adverse employment action.

       Regarding the third prong, causal link, we agree with the district court that it
 does not appear Buettner has shown evidence of a causal link between her complaints
 of discrimination and her dismissal in September 1995. First, there may be a question
 of fact whether Quinn knew that Buettner’s statements to him constituted protected
 activity. A plaintiff must show the employer had actual or constructive knowledge
 of the protected activity in order to establish a prima facie case of retaliation. See
 Smith v. Riceland Foods, Inc., 151 F.3d 813, 818 (8th Cir. 1998) (citing Simon v.
 Simmons Foods, Inc., 49 F.3d 386, 389 (8th Cir. 1995)). One of Buettner’s strongest
 factual assertions concerns Panzarino’s statement regarding women and minorities
 in the coal business.9 Buettner stated in her deposition testimony on July 24, 1998,


act under Missouri law. This Court, however, has interpreted Keeney narrowly and has
determined there is effectively “[no] difference between proof that there was a causal
connection between the employee’s protected activity and adverse employment action,
the remaining elements of a Title VII retaliation claim, and proof that ‘as a direct result
[of protected activity], [the employee] suffer[ed] any damages due to an act of reprisal,’
the second element of a retaliation claim under the MHRA.” Cross v. Cleaver, 142
F.3d 1059, 1076 (8th Cir. 1998) (quoting Keeney, 911 S.W.2d at 625-26). Thus, we
find Buettner’s argument regarding the breadth of the MHRA unpersuasive.

      9
          Buettner also argues the following incidents lead to an inference that her
employer knew she was complaining of discriminatory behavior: (1) Buettner’s e-mail
to Quinn that she was concerned she would “fall so far behind the male attorneys and
[sic] salary that the only way to catch up [would be] to leave,” Appendix at 101; (2)
Buettner’s statement that Quinn in Buettner’s initial job interview told her he would
even her salary with that of Bob Jones, like Buettner, a 1987 law school graduate; (3)

                                           -11-
 that she told Quinn she felt Panzarino’s statement concerning women and the coal
 industry was an indication of discrimination. See Appendix at 445. Quinn, in his
 affidavit signed on February 12, 1999, denies understanding any comments by
 Buettner as being complaints regarding discrimination. See Appendix at 250. Thus,
 it appears there may be a question of fact regarding Quinn’s knowledge that Buettner
 had engaged in protected activity.

       Notwithstanding there may be a question of fact regarding whether Quinn had
 knowledge of the protected activity, Buettner appears not to proffer sufficient
 evidence of a causal link between her complaints of discrimination and her dismissal
 that would preclude summary judgment. The requisite causal connection may be
 proved circumstantially by showing the discharge followed the protected activity so
 closely in time as to justify an inference of retaliatory motive. See, e.g., Rath v.
 Selection Research, Inc., 978 F.2d 1087, 1090 (8th Cir. 1992). Here, Buettner’s
 primary evidence of a causal connection was that Panzarino had said that all the
 “troublemakers” would be let go in the reorganization. Buettner, however, proffers
 no evidence that persons who complained about illegal procedures were considered
 “troublemakers” nor that Buettner herself had been called a “troublemaker.” The
 only other evidence to which Buettner can point from which a jury might infer a
 causal connection is the closeness in time between her complaints of gender
 discrimination in pay and working conditions beginning in December 1994 through
 her last significant complaints in June 1995 and her termination in September 1995.
 Generally, however, more than a temporal connection between protected activity and
 an adverse employment action is required to show a genuine factual issue on
 retaliation exists. See Kiel, 169 F.3d at 1136; see also, e.g., Feltmann v. Sieben, 108
F.3d 970, 977 (8th Cir. 1997) (in Title VII retaliatory discharge claim plaintiff fired


Buettner’s e-mail to Quinn inferring Panzarino criticized her for being “too aggressive”;
and (4) Buettner’s statement to human resources that Panzarino “had a problem with
women.”

                                          -12-
 six months after the complaint; without more, temporal proximity found to be
 insufficient to show causal link)10; Nelson v. J.C. Penney Co., Inc., 75 F.3d 343, 346-
 47 (8th Cir. 1996) (plaintiff fired a month after he filed age discrimination charge
 failed to establish causal link without evidence in addition to temporal proximity);
 Caudill v. Farmland Indus., Inc., 919 F.2d 83, 86-87 (8th Cir. 1990) (closeness in
 time between plaintiff’s filing of charges and plaintiff’s discharge was a mere
 “slender reed of evidence”; any conclusion of temporal proximity would be “rank
 speculation”).11 We decline, however, to determine specifically at this time whether
 temporal proximity alone would be sufficient to create an inference of a causal
 connection in this case as Buettner’s failure of proof is even more obvious when we
 focus on the pretext stage of the McDonnell Douglas inquiry.

       In support of Arch Coal’s motion for summary judgment, Arch Coal submitted
 evidence of a legitimate, non-discriminatory reason for Buettner’s discharge—as a
 result of a reduction-in-force for reducing costs and improving efficiency. Arch
 Coal’s claim that the decision to eliminate Buettner’s position was for reducing costs
 and increasing efficiency is supported by evidence of a determination made during



      10
          Similarly, in a cause of action for retaliatory discharge under Missouri law in
the same case, the Court found where only six weeks had passed between report of
forged checks and the plaintiff's discharge, temporal proximity alone was insufficient
to establish a causal link between plaintiff's complaint and her discharge.
      11
         This finding is not contradicted by this Court’s recent decision in Bassett v.
City of Minneapolis, No. 99-1147, 2000 WL 371135 (8th Cir. April 12, 2000). In
Bassett, the court determined a causal connection existed sufficient to create an
inference of retaliation in a summary judgment motion where, in addition to temporal
proximity, a pattern of increasing levels of discipline persisted. Further, while Bassett
was disciplined for these infractions, Bassett’s peers who committed similar infractions
were not disciplined. Here, unlike in Bassett, no additional evidence other than
proximity in time exists linking the employee’s protected activity with the adverse
employment action.

                                          -13-
the re-engineering study of the legal department at Arch Coal that the majority of the
legal work in the commercial contract area could be consolidated and performed by
one less experienced attorney or a less experienced attorney and a paralegal. See
Appendix at 141-43, 366, and 185. Evidence in the record also supports the fact that
Buettner and Bussell, the two attorneys Quinn laid off as a result of the re-
engineering study, were the highest paid among the three attorneys working in the
commercial contract area. See Appendix at 213. Quinn decided to retain the less
experienced, lower salaried, and allegedly more productive attorney, Anne
O’Donnell. See Appendix at 251-52. Evidence on the record supports Arch Coal’s
articulated non-discriminatory reason for terminating Buettner sufficient to meet its
McDonnell Douglas burden for summary judgment purposes.

      Buettner fails to discredit Arch Coal’s factual allegations that she was
terminated as a result of the reduction-in-force in the legal department at Arch Coal.
For a plaintiff to survive summary judgment, she must adduce enough admissible
evidence to raise genuine doubt as to the legitimacy of a defendant’s motive, even if
that evidence does not directly contradict or disprove a defendant’s articulated
reasons for its actions. See Davenport v. Riverview Gardens Sch. Dist., 30 F.3d 940,
945 n.8 (8th Cir. 1994). The Court believes, viewing the evidence in the light most
favorable to Buettner, she has not presented evidence from which a reasonable jury
could conclude Arch Coal’s legitimate, non-discriminatory reason for discharging
Buettner was pretextual.

      First, Buettner asserts Arch Coal’s statement that the decision to terminate
Buettner and Bussell was based on the recommendation by Arthur Andersen
consultant, Cindy Munger, was pretext to conceal Quinn’s true intention of removing
Buettner. To support her claim, Buettner points to a memo from Quinn to the CEO
of AC stating Quinn “anticipate[s] that replacing two lawyers with two paralegals
will result in cost savings of $130,000.” Appendix at 535. This memo was drafted
two weeks before Quinn received the consultant’s initial recommendation.

                                        -14-
 Additionally, Buettner alleges Munger in one of her initial memos to Quinn
 recommended only one position be eliminated.12 Buettner further asserts Quinn
 instructed Munger that the final report should appear as an independent Andersen
 analysis. It is clear from evidence in the record that the re-engineering process was
 collaborative between Quinn and Munger. See Appendix at 140-42 and 185. Thus,
 Buettner’s allegation that Quinn may have anticipated laying off two attorneys before
 receiving an initial report from Munger does not raise a doubt as to the legitimacy of
 Quinn’s claimed reliance on Munger’s final recommendation. Rather, for Buettner’s
 argument to raise a doubt as to the legitimacy of Quinn’s claim, Buettner might have
 presented evidence which could have demonstrated Munger disagreed with the idea
 of removing two attorneys. There is no evidence to support such an inference.
 Munger specifically stated in her deposition on January 20, 1999, that her
 recommendation to eliminate two attorneys was independent of Quinn. See
 Appendix at 143. Moreover, Munger testified she would have said something if she
 disagreed with Quinn. See id. Thus, the Court cannot find nor does Buettner point
 to any evidence which shows Munger’s recommendation to eliminate two attorney
 positions was not independently made.

       Second, Buettner argues Arch Coal’s claim that the commodity-type work in
 which Buettner was engaged was work which could be done by a less experienced
 attorney or paralegal is pretextual. Buettner states that Quinn admitted her work was
 the most complex commercial work done by the legal department. Buettner also
 states that at the beginning of the re-engineering study Quinn believed there was
 plenty of work in Buettner’s division to keep a full time attorney busy. Further,
 Buettner cites evidence showing she was ranked above Russell and O’Donnell in
 position for advancement. None of Buettner’s evidence, however, discredits Arch


      12
          The memo from the consultant, Cindy Munger, to Quinn states, “Downsize
by two lawyers-- . . . we are really only eliminating one position, not two if you plan
to put a contract person in there.” Appendix at 579.

                                         -15-
Coal’s factual allegation that Buettner was dismissed for cost and efficiency
purposes. Buettner’s references to her abilities, the nature of the work she
performed, and her position for promotion do not address whether her discharge
could affect cost and efficiency at Arch Coal and therefore fail to rebut Arch Coal’s
assertion that Buettner was discharged for cost and efficiency purposes.

       Buettner’s only evidence that challenges Arch Coal’s articulated legitimate non-
discriminatory reason for retaining the least skilled, lowest paid of the three
commercial attorneys also fails to raise doubts as to the legitimacy of Arch Coal’s
motives. Buettner claims the consultant’s report dated three days before Buettner
was laid off recommends retaining one senior commercial counsel. Buettner asserts
she would be the natural choice as Buettner had initially been hired to take over the
coal sales work Bussell could not handle, and O’Donnell had no experience in the
area of coal sales contracts. Moreover, Buettner states the recommendation to
establish a senior commercial counsel was eliminated two days later. This, Buettner
argues, provides sufficient evidence from which a jury may infer Quinn was
manipulating the consultant’s recommendations to justify his retaliatory decision to
lay off Buettner. Buettner also claims that although Quinn testified O’Donnell took
over all Buettner’s coal sales work after Buettner was laid off, O’Donnell testified
she did very little coal sales work after the layoffs. Buettner points to additional
evidence that billing records to outside counsel increased throughout 1996, implying
there was more work than O’Donnell could handle. Buettner’s allegations, however,
fail to challenge the legitimacy of Arch Coal’s non-discriminatory reason for laying
off Buettner. The fact that the consultant ultimately recommended there not be a
senior counsel position with a higher salary merely supports Arch Coal’s claims that
the decision not to have a senior counsel was based on cost and efficiency grounds.
Arch Coal challenges Buettner’s allegation that the coal sales work remained a
significant area of work after her termination and that outside counsel needed to be
brought in. Even assuming, arguendo, Buettner’s allegations were true, whether the
workload remained the same or increased after Arch Coal laid off the two attorneys

                                         -16-
does not show evidence of pretext but rather only whether Arch Coal made a good
or a poor business decision in firing the two attorneys.

      Buettner additionally argues Quinn’s own ambitions belie the legitimacy of Arch
Coal’s articulated reason for laying off Buettner. Buettner claims evidence in the
record shows Quinn had ambitions to move up into a non-legal, high-level position
with the company at the beginning of the re-engineering process. Buettner argues the
fact that Quinn did not decide to lay off Buettner until sometime after she complained
about Panzarino and his remark regarding women and minorities implies Quinn
wanted to get rid of Buettner because he feared her complaints of gender
discrimination would prevent him from moving up in the company. There is no
evidence, however, short of pure speculation, which Buettner proffers to support her
theory. Thus, in her attempt to avoid summary judgment, Buettner failed to discredit
Arch Coal’s articulation of a legitimate, non-discriminatory reason for terminating
Buettner.

      A plaintiff facing a summary judgment motion cannot “get to a jury without ‘any
significant probative evidence tending to support the complaint.’” Anderson, 477
U.S. at 249 (quoting First Nat’l Bank of Az. v. Cities Serv. Co., 391 U.S. 253, 290
(1968)). To avoid summary judgment, the non-movant must make a sufficient
showing on every essential element of its claim on which it bears the burden of proof.
See Osborn v. E.F. Hutton & Co., Inc., 853 F.2d 616, 618 (8th Cir. 1988). After
careful review of the district court’s decision and the arguments of the parties de
novo, this Court concludes that the district court properly granted summary judgment
on Buettner’s Title VII and Missouri Human Rights Act retaliation claims.




                                        -17-
B.   Wage Discrimination

      Buettner argues she established a prima facie case of wage discrimination under
Title VII warranting trial. The Eighth Circuit has held that Equal Pay Act, 29 U.S.C.
§ 206(d) (1994), standards apply to Title VII claims of “unequal pay for equal work.”
McKee v. Bi-State Dev. Agency, 801 F.2d 1014, 1018 (8th Cir. 1986). Accordingly,
to establish a prima facie case of wage discrimination based on unequal pay, a
plaintiff must show that the defendant paid male workers more than she was paid for
equal work in jobs that required equal skill, effort, and responsibility and were
performed under similar conditions. See Equal Pay Act, 29 U.S.C. § 206(d); see also
McLaughlin v. Esselte Pendaflex Corp., 50 F.3d 507, 513 (8th Cir. 1995).

      Whether two jobs entail equal skill, effort, or responsibility requires practical
judgment on the basis of all the facts and circumstances of a particular case. See
McLaughlin, 50 F.3d at 513 (citing Krenik v. County of Le Suer, 47 F.3d 953, 960
(8th Cir. 1995)). Skill includes such considerations as experience, training, education,
and ability. See id. Effort refers to physical or mental exertion needed to perform the
job. See id. Responsibility concerns the degree of accountability required in
performing a job. See id. The plaintiff bears the burden of establishing that the
positions involve equal work. See Corning Glass Works v. Brennan, 417 U.S. 188,
195 (1974). If the plaintiff establishes a prima facie case, the burden shifts to the
defendant to prove the pay differential is based on a factor other than gender. See id.
at 196-97.

      Buettner compares her level of compensation with that of Bob Jones. Buettner
states that both she and Jones graduated from law school in the same year, had
similar duties and responsibilities during the period in which Buettner worked for
ACS, and Buettner had worked longer in-house at a coal company than Jones.
Buettner argues any additional responsibilities Jones had were acquired later, after
Buettner left ACS's employ. Buettner points to evidence that Quinn acknowledged

                                         -18-
 the pay differential between her and Jones and stated that he was going to try and
 “catch up” Buettner to Jones’s salary. Buettner argues Quinn’s contention that he
 qualified the statement by saying the catching up depended on Buettner receiving
 greater responsibility and the fact that Buettner does not recall such a statement raises
 a genuine issue of material fact warranting trial.

        Although evidence shows Jones received more pay than Buettner, Buettner did
 not show she and Jones had similar responsibilities, seniority, or background.
 Although Jones and Buettner graduated from law school in 1987, Buettner
 acknowledges that Jones had two years more experience at ACS, had a greater depth
 of mining industry experience, and supervised another attorney while Buettner did
 not. See Appendix at 446. Additionally, although Buettner claims Jones did not have
 litigation responsibilities at the time she was hired to work at ACS, Quinn testified
 at his deposition on January 8, 1999, that Jones handled the primary responsibility
 for litigation at the time Buettner was hired. See Appendix at 170. Buettner does not
 provide sufficient evidence to the contrary.13 As Buettner failed to establish that she
 and Jones had similar responsibilities, seniority, or background, whether Quinn
 qualified his statement concerning “catching” Buettner up to Jones’s salary is
 irrelevant. Rather, on the basis of the facts presented by Buettner, she has failed to
 establish a prima facie case of discrimination based on equal pay. Accordingly, this
 Court finds the district court did not err in granting summary judgment in this matter.




      13
          There is no genuine issue of fact here. Although Buettner, in her brief, denies
Jones had litigation responsibility at the time she was hired by ACS, the evidence to
which Buettner cites merely states that she did not believe he had those responsibilities
at that time. See Appendix at 446. Thus, there is no question of fact on this issue.

                                           -19-
                               IV. CONCLUSION

     For the reasons stated above, the judgment of the district court is affirmed.

A true copy.

  ATTEST:
         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -20-